Platinum Group Metals Ltd. (Exploration Stage Company) Supplementary Information and MD&A For the period ended May 31, 2008 Dated: July 15, 2008 A copy of this report will be provided to any shareholder who requests it. Platinum Group Metals Ltd. (Exploration Stage Company) Supplementary Information and MD&A For the period ended May 31 , 2 008 Management Discussion and Analysis 1.DESCRIPTION OF BUSINESS The Company is a British Columbia corporation incorporated on February 18, 2002 by an order of the Supreme Court of British Columbia approving an amalgamation between Platinum Group Metals Ltd. and New Millennium Metals Corporation. The Company is an exploration and development company conducting work primarily on mineral properties it has staked or acquired by way of option agreement in Ontario, Canada and the Republic of South Africa. The Company has not yet determined whether its mineral properties contain ore reserves that are economically recoverable. The Company defers all acquisition, exploration and development costs related to mineral properties. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the property, and any future profitable production; or alternatively upon the Company’s ability to dispose of its interests on an advantageous basis. This management discussion and analysis (“MD&A”) of Platinum Group Metals Ltd. (the “Company”) focuses on the financial condition and results of operations of the Company for the nine months ended May 31, 2008 and 2007.It is prepared as of July 11, 2008 and should be read in conjunction with the audited consolidated financial statements of the Company for the year ended August 31, 2007 and the unaudited consolidated financial statements for the period ended May 31, 2008 together with the notes thereto. 2.DISCUSSION
